Citation Nr: 1624581	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1963 to January 1967.  The Veteran died in March 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's immediate cause of death was pneumonia, due to or as a consequence of bladder cancer.  The appellant contends that the Veteran's bladder cancer was the result of his exposure to herbicides in Vietnam, or was caused by his service-connected mycosis fungoides, or was caused by the treatment the Veteran received for service-connected mycosis fungoides and that she is therefore entitled to dependency and indemnity compensation (DIC) benefits.  Before a decision can be reached on the appellant's claim, a remand is necessary to ensure that there is a complete record upon which to afford the appellant every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

In May 2010, the appellant notified VA of the Veteran's death and indicated that the Veteran received treatment at the VA Medical Center (VAMC) in Tuscaloosa, Alabama for ten years.  However, these records do not appear in the claims file.  Therefore, the Board finds that a remand is necessary to obtain comprehensive records associated with the Veteran's treatment for mycosis fungoides and bladder cancer.
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for mycosis fungoides and bladder cancer and associate them with the Veteran's claims file.  In this regard, the Board notes that the Veteran was followed by the Tuscaloosa VA dermatology clinic for his mycosis fungoides, and although his bladder cancer was initially diagnosed in Tuscaloosa, he received some treatment for that condition at the Memphis VA.

In fulfilling this request, the yearly CT scans the Veteran underwent in association with his mycosis fungoides should be associated with the file.

2. Provide the Appellant an opportunity to submit any private treatment records relating to the Veteran's mycosis fungoides and bladder cancer.  Provide the Appellant with the appropriate authorization for release form(s).

3. For any outstanding private treatment records identified and authorized by the Appellant, make at least two (2) attempts to obtain such records. All attempts made must be documented in the claims file, to include the unavailability of any identified records. For any identified records that are not obtained, notify the appellant of such and provide her with an opportunity to submit those records directly.

4. Notify the appellant that she may submit evidence, including by the Veteran's treating physicians, addressing whether his death was related to service, and in particular to his service-connected mycosis fungoides.  The appellant should be provided an appropriate amount of time to submit this evidence.

5. Then, readjudicate the appeal.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case.  After allowing an appropriate time for a response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



